Case 1:20-cv-11663-IT pocum egy Filed 11/19/20 Page 1 of 4

in “Tne. Unred Sto es Dheteicst Court

 

For The Dietrict OF Massachusetts

 

 

 

Ramesh Seshan

 

Petitioner

 

Civil NO.U220-M.bb63-DHH

 

MV,

 

 

Stepnen Paulding

 

Respo a Xd evict,

 

 

 

Yo tA) ones Obi e@tion T \> The. Recomendotian

 

Of The Diistric Xt Dud Ge

 

 

 

Now CONES, Ramesh Seshan. the petitioner

 

Pro~Se and MOV 2S dni S Honorable Couct and

 

requ est a new review of the {Vise fee, The,

 

Pedbioner paid Ane. Line fee of § 5,00 bi yi woy of

 

Limon
NMocket number OG) _

 

once within the “doy Hime period of

 

 

Obj ection

 

 

 

The. Petit one Cc obyect Lo he chemissa| of

 

 

this 994! proceeding . _

 

 

 

 

 

 

 

 
Case 1:20-cv-11663-IT poe Filed 11/19/20 Page 2 of 4

 

oe 4 falure, to pay the filing tee of uus.c aay.

 

 

 

Tn Seplember of 9090 Pot dion er’ family

 

Sem a Dve alo\larc mow ey erderc jo the

 

Unied States District CouckSor “Ane Dist ri ot at

 

Massachusetts, After service of ns nolice

 

Lov Pai lure, +o PAY » We Potikionerc contact

 

Nis Som lyy albouk Ais matte. (, Whod iN Aucn

 

Contact ne Stove In Which jhe W1OV0.Y

 

larder WI aS Purch age orom - The siore Lrack

 

dre mon ey order Cmow ey Gram oF FEVII2AROS) qa)

 

anda iscaveced thet Ue. mone. orcler WIAs

 

Cashed on October A, 3020.

 

 

 

The rofore, ithe Pethioner object to this

 

retromme ndaalion ‘ef the District Courts.

 

 

 

 

Conclusion

 

he.

 

 

Based. onthe toregoing the Petitioner
requ weet ororable Couct review _

 

 

ne. matter of lhe 2 in 2 again

 

 

 

| Date : Wl lislaoac Respe fully Sulom hed

 

Lameahe Lenk — _

 

 

Ramesh Seshan _

 

en opt. G2226-OS4

 

_ F.M.C. Dev ews
a PO. Box 84?
—_ Ayen MAO1 G32

 

 

 

 
Case 1:20-cv-11663-IT Document(®) Filed 11/19/20 Page 3 of 4

Certificate, of Service _

 

 

 

 

A Romesh Seshan jheceby cocki ly jae

 

tore, going, was Senr VIA “Bygk clees 3 mail peskage,—

 

pre patch musing we Unirect Crates Pasta Service,

 

 

lies dive Lellouss ngs

 

Sleshen Spaulding Office,

 

Federal Medical Center Devens

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Datezitlislooso
- a Respet Fully Submitted
ee | Poe —_ Rovmeoh Arabe—
BE Bg Ramesh Sesh on
_— gS Sopp Reg tt 9222 B- OGG
: Sas\|2 25 federal Medi cal Center Devers
ale % COO. Bow FHF
Zz ° - Ayer, mA om32

 

 

 

 

 
Kamesh Sesnan 4272
Fedemu| mechi cFsemZog:
PO- BOX $79 Avery

5 ce of the Clerc lc

LA«S.0-€
Jolin Sos eon Moakley Coucthousse
A Courtheuce WAY
Beston MA 02210

   
 
 

, D gqgent 10 Filed 11/19/20 Page 4 of 4

OSBILOPROSS corse Jdibedy JA Meded ddl lslebsoncdalldells

 
